IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


THOMAS J. GRECO AND RICHARD J.          : No. 56 MAL 2015
GRECO, TRADING AS TGRG, LLP,            :
SUCCESSOR TO THOMAS J. GRECO,           :
ERIC KORNFELD AND MITCHELL              : Petition for Allowance of Appeal from the
KORNFELD,                               : Order of the Superior Court
                                        :
                  Petitioners           :
                                        :
                                        :
           v.                           :
                                        :
                                        :
CITIZENS BANK OF PENNSYLVANIA,          :
SUCCESSOR TO UNITED PENN BANK           :
AND MELLON BANK, N.A.,                  :
                                        :
                  Respondents           :


                                    ORDER


PER CURIAM

     AND NOW, this 28th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.